               United States District Court
     ——————— District of Maine ———————


UNITED STATES OF AMERICA
                                                   ORDER OF TEMPORARY DETENTION
v.                                                  PENDING HEARING PURSUANT TO
                                                        BAIL REFORM ACT
KYLE FITZSIMONS,

                      Defendant

                                                   No. 2:21-mj-00028-JHR


       It is ORDERED that a detention hearing and, absent waiver, preliminary examination in this

matter is continued to Thursday, February 11, 2021, at 1 p.m. before John H. Rich III, United States

Magistrate Judge, 156 Federal Street, Portland, Maine. Pending this hearing, the defendant shall be

held in custody by the United States Marshal and produced for the hearing.



       Dated: February 5, 2021.

                                                      /s/ John H. Rich III
                                                      John H. Rich III
                                                      United States Magistrate Judge
